UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 09-1740


JINGZHE CUI,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     January 7, 2010                 Decided:   February 2, 2010


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Benjamin B. Xue, LAW OFFICES OF BENJAMIN B. XUE, P.C., New York,
New York, for Petitioner.        Tony West, Assistant Attorney
General, Ada Bosque, Senior Litigation Counsel, Paul T.
Cygnarowicz, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jingzhe            Cui,    a    native      and   citizen       of    the   People’s

Republic   of     China         who    is    of   Korean      ethnicity,          petitions    for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing his appeal from the immigration judge’s order denying

his   applications             for     asylum,        withholding          from    removal     and

withholding under the Convention Against Torture (“CAT”).                                       We

deny the petition for review.

            The       INA       authorizes        the    Attorney       General      to      confer

asylum on any refugee.                 8 U.S.C. § 1158(a) (2006).                  It defines a

refugee as a person unwilling or unable to return to his native

country    “because            of     persecution        or    a    well-founded        fear    of

persecution          on        account       of       race,        religion,       nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                             “Persecution involves the

infliction      or    threat          of    death,      torture,      or    injury      to   one’s

person or freedom, on account of one of the enumerated grounds.

. . .”       Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006) (alteration added); see 8 C.F.R. § 1208.13(a) (2009), and

can establish refugee status based on past persecution in his

native    country         on    account      of   a     protected      ground.          8    C.F.R.

                                                  2
§ 1208.13(b)(1) (2009).                 Without regard to past persecution, an

alien    can       establish      a    well-founded            fear    of    persecution            on    a

protected ground.            Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir.    2004).        The    well-founded               fear    standard      contains      both          a

subjective and an objective component.                                The objective element

requires a showing of specific, concrete facts that would lead a

reasonable         person    in       like    circumstances           to    fear    persecution.

Gandziami-Mickhou           v.     Gonzales,            445    F.3d    351,    353      (4th        Cir.

2006).         “The       subjective         component          can    be    met    through          the

presentation          of     candid,          credible,          and        sincere     testimony

demonstrating         a     genuine      fear       of        persecution      .    .   .       .    The

subjective fear [must have] some basis in the reality of the

circumstances and be validated with specific, concrete facts . .

. and it cannot be mere irrational apprehension.”                                   Li, 405 F.3d

at     176   (internal         quotation            marks       and    citations        omitted).

Furthermore,          the    alien       must       show       that    his     claim       of       past

persecution or well-founded fear of persecution is based upon a

protected      ground       that      “was     or       will    be    at    least    one    central

reason”      for      the    persecution.                 8    U.S.C.       § 1158(b)(1)(B)(i)

(2006).

               A    determination            regarding         eligibility      for     asylum           or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                      INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                            Administrative findings of

                                                    3
fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                          Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation         of    the    INA     and       any       attendant       regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                            This

court    will      reverse    the       Board       only    if    “the    evidence          .    .   .

presented was so compelling that no reasonable factfinder could

fail     to   find     the    requisite         fear       of    persecution.”              Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

              When    the    Board      agrees       with       the   immigration           judge’s

findings and reasoning and supplements the immigration judge’s

opinion, this court will review both orders.                             Niang v. Gonzales,

492 F.3d 505, 511 n.8 (4th Cir. 2007).

              We     find    substantial        evidence          supports       the    Board’s

finding that Cui did not show that his detention and beating or

the issuance of a summons for his arrest were due to anything

more than the charge that he violated a legitimate Chinese law

prohibiting        persons     from      harboring          persons       who    crossed         the

border to enter the country.                        There was no evidence he was

chosen    for      detention       or    prosecution            because    of     a    protected

ground.         We    further      agree    with       the       Board     that       the       Ninth



                                                4
Circuit’s opinion in Li v. Holder, 559 F.3d 1096 (9th Cir. 2009)

is clearly distinguishable.

           We also find substantial evidence supports the finding

that Cui did not show it was more likely than not he will be

tortured when he returns to China.              See 8 C.F.R. § 1208.16(c)(2)

(2009).

           Accordingly,   we   deny       the    petition   for     review.      We

dispense   with   oral    argument    because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                      5